Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
C. Michael Willock and Gwendolyn E. Willock appeal the tax court’s order sustaining the Commissioner’s issuance of a notice of federal tax lien with respect to the Willoeks’ 2001 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Willock v. Comm'r, Tax Ct. No. 07-22391, 2009 WL 2366151 (U.S.T.C. Aug. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.